DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022, has been entered.

Status of Claims
This action is in reply to the communication filed on February 22, 2022.
Claims 1 and 19 have been amended and are hereby entered.
Claims 11 and 12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a nonwoven cellulose fiber fabric, there being no allowable generic or linking claim. Election was made without November 18, 2019.
Claims 1 – 3, 5, 7, 9 – 17, and 19 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 5, 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6221487) in view of Cumbers (US4035219).
As per claims 1, 2, 5, and 19, Luo teaches:
A nonwoven cellulose fiber fabric directly manufactured from a lyocell spinning solution comprising a network of substantially endless fibers (Column 10, Lines 48 – 55: “Fig. 13 shows one method for making a self-bonded lyocell nonwoven material using a modified meltblowing process… Process parameters are preferably chosen so that the resulting fibers will be continuous rather than random shorter lengths.”)
Wherein at least some fibers are twisted, whereby a single fiber is twisted with itself (Column 6, Lines 45 – 49: “Fibers made in accordance with the present invention have an irregular amplitude greater than one fiber diameter and an irregular period exceeding about five fiber diameters, a characteristic of fibers having a curly or wavy appearance.”)
Regarding the fiber diameter, Luo teaches that lyocell fibers with uniform, generally circular cross sections lack crimp and have relatively smooth, glossy surfaces that create a “plastic” appearance (Column 2, Lines 51 – 66). Luo further teaches that lyocell fibers with cross sections of varying shape and diameter along their length, such as those produced by the process of Luo, have significant natural crimp and are resistant to fibrillation under conditions of wet abrasion, properties that are desirable but are missing in lyocell fibers produced by processes employing other continuous mechanical drawing means (Column 4, Lines 43 – 55). The process of Luo produces lyocell fibers with variabilities from the average diameter of about 25.4% and even greater (Column 10, Lines 8 – 11). Therefore, it would have been obvious to one of ordinary skill in the art to vary the fiber diameter within one and the same fiber, such as by more 
Luo teaches that the fibers can be formed into self-bonded nonwoven fabrics (Abstract). As such, the fabrics would have some level of bonding, which is interpreted as reading on the claimed “merging factor.” As Luo teachings nowoven fabric comprise lyocell alone, it would naturally follow that the merging positions consists of a material (lyocell) which swells upon absorption of liquid as claimed. However, Luo does not teach the specific merging factor claimed.
Cumbers teaches nonwoven webs for use in textiles (Column 3, Lines 12 – 15) which is the same application as that of Luo. Cumbers teaches that nonwovens having a suitable combination of good handle, drape-ability, strength and abrasion resistance can be produced by having a bonded area from about 1 – 20% (Column 3, Lines 12 – 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Luo, wherein the nonwoven comprises a bonded area, such as within the claimed range, as taught by Cumbers. One of ordinary skill would have been motivated to make this modification because Cumbers teaches that this level of bonding in nonwoven is desirable for textile applications as the resulting fabrics have improved handle, drape, strength and abrasion resistance suitable for similar applications (Column 3, Lines 12 – 41).
Regarding the claimed rate of liquid spread and wicking speed limitations, the prior art combination does not appear to specifically recite the claimed properties.  However, although 
As per claim 3, the claim requires that either the rate of liquid spread in perpendicular directions differ by less than 20% or more than 20%. As this is interpreted to encompass any level of difference in the rate of liquid spread from 0% (no difference) through 100%, it is interpreted as reading on the nonwoven fabric as taught by Luo.
As per claim 9, Luo teaches:
Fibers with non-circular cross shapes (Fig. 9 and Fig. 10 show fibers with non-circular cross shapes. It is Examiner’s position that both of these fibers (the ovular one and the crimped one have a roundness of not more than 90% because they are substantially non-circular. Additionally, Luo teaches in Column 9, Lines 58 – 59 that most of the fibers are somewhat flattened. This would indicate that the fibers in the Figures are representative of typical fibers and that it would naturally follow that they are present in more than 3% of the fibers as claimed.)
As per claim 10, as the process of Luo does not require Nickel, it would naturally follow that Nickel would not be present in the fibers.

Claims 7, and 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6221487) and Cumbers (US4035219) as applied to claims 1 - 3, 5, 9, 10 and 19 above, and further in view of White (US20090186189).
As per claims 7, 16 and 17, Luo teaches all the limitations of claim 1. Luo does not teach:
Fibers differing concerning fiber diameter are located at least partially in different distinguishable layers where the distinguishable layers show a visible separation or interface region between the layers
The fiber networks of different layers provide different functionality
Wherein the different functionality comprises at least one of the group consisting of different wicking, different anisotropic behavior, different liquid absorbing capability, different cleanability, different optical properties, different roughness, different smoothness and different mechanical properties
White teaches hydroentangled products comprising cellulose fibers, which is the same structure as disclosed by Luo. White further teaches that multiple layers of lyocell nonwoven webs may be combined in a sandwich construction and that these webs may be bonded by means of hydroentanglement, which serves to strengthen the composite material ([0047 – 0053]). White also teaches that the hydroentanglement process may be performed with periodical variation, creating embossed impression and different densities in the webs ([0030]).
It is the Examiner’s position that a web created in this manner would contain the claimed fibers located at least partially in different layers, with fibers of different layers integrally connected in at least one inter-layer merging position between the layers. As the fibers of Luo already show a distribution of fiber diameters, the fibers located at least partially in different layers would also inherently show the claimed difference in fiber diameter. When the lyocell webs are layered and the hydroentanglement process is carried out with periodical variation, as taught by White, the topmost layer will have a different surface morphology (such as that of an embossed layer) than the bottom layer, leading to the claimed different functionalities, including 
Based on the teachings of White, it would have been obvious to one of ordinary skill in the art to have applied a second layer of Luo to the initial web. One of ordinary skill would have been motivated to make this modification because White teaches that by adding a second layer and hydroentangling the webs, a nonwoven of improved strength is produced ([0047 – 0053]).
As per claims 13 and 14, White teaches that these fabrics would be suitable for use in wipes, medical products, geotextiles, clothing, etc. ([0067]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6221487).
As per claims 19, Luo teaches:
A nonwoven cellulose fiber fabric directly manufactured from a lyocell spinning solution comprising a network of substantially endless fibers (Column 10, Lines 48 – 55: “Fig. 13 shows one method for making a self-bonded lyocell nonwoven material using a modified meltblowing process… Process parameters are preferably chosen so that the resulting fibers will be continuous rather than random shorter lengths.”)
Wherein at least some fibers are twisted, whereby a single fiber is twisted with itself (Column 6, Lines 45 – 49: “Fibers made in accordance with the present invention have an irregular amplitude greater than one fiber diameter and an irregular period exceeding about five fiber diameters, a characteristic of fibers having a curly or wavy appearance.”)
Regarding the fiber diameter, Luo teaches that lyocell fibers with uniform, generally circular cross sections lack crimp and have relatively smooth, glossy surfaces that create a 
Regarding the claimed liquid spreading and wicking limitations, Luo does not appear to specifically recite the claimed properties.  However, although Luo does not disclose the rate of liquid spread or the wicking speed on a weight basis, the claimed properties are deemed to naturally flow from the structure in the Luo, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise.

Response to Arguments
Applicant's arguments filed February 22, 2022, have been fully considered but they are not persuasive. 
Applicant argues that Luo does not teach or disclose the claimed water absorption properties. Examiner respectfully disagrees. The prior art combination teaches a nonwoven fabric with the same composition (i.e. lyocell) and the same structure (i.e. variations in fiber diameter, twisting of the fiber, and merging factor) as claimed. Applicant has not established that the invention of the prior art combination is necessarily distinguished from the claimed invention and would necessarily result in different water absorption properties. Additionally, solely in response to Applicant’s arguments, Examiner notes that Burrow (US20090133446A1) teaches 100% nonwoven lyocell fabrics having a wicking rate of 0.444 g/gs, which is within the claimed range. Therefore, it is reasonable for one of ordinary skill to expect that the nonwoven lyocell fabric of Luo would have at least the claimed wicking rate.
Applicant argues that Cumbers only teaches fiber webs made of polymeric fibers and that the bonding process of Cumbers would not work in connection with cellulose fibers. Therefore, Applicant argues that one of ordinary skill in the art would not combine these references. Examiner respectfully disagrees. The fabrics of Luo are self-bonded, so there would be some level of bonding in the fabric. Cumbers teaches that bonding percentages between 1 – 20% provides improved handle and drape in the resulting fabrics (Column 3, Lines 12 – 41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use an equivalently suitable processing method for lyocell fibers to obtain the bonded percentage taught by Cumbers, motivated by the desire to produce a nonwoven with predictably improved handle, drape, strength and abrasion resistance.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789
/PETER Y CHOI/Primary Examiner, Art Unit 1786